Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Election/Restriction in the reply filed on  03/03/22 is acknowledged.
Claim 9 has been withdrawn.   Claims 10-17 have been canceled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcu et al., US 20200380907 in view of Harshbarger, Jr et al., US 5,351,201. 

    PNG
    media_image1.png
    359
    550
    media_image1.png
    Greyscale

	a) the claimed generating a sample video, based…is met where Marco discloses a system which can perform manual or automatic (paras 29, 58) calibration for testing/calibrating a display and discloses that the system can display still (image/photo) or moving images (color patches or patterns) which are processed/generated.    As disclosed by Marco the system can detect color and gray levels (para 23, 28, 34, 38, 40)
	
    PNG
    media_image2.png
    233
    550
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    262
    305
    media_image3.png
    Greyscale

	
    PNG
    media_image4.png
    57
    305
    media_image4.png
    Greyscale

	
    PNG
    media_image5.png
    161
    301
    media_image5.png
    Greyscale


	The examiner notes Marco does not explicitly recite the photos being a first sample or second sample nor the explicitly term generate, however as noted above Marco does disclose that the moving images/still image(s) may pertain to the color and gray levels (also as disclosed by applicant) and are processed and transmitted/received and displayed.
	To further evidence the conventional feature of having different images/photos/still for the color and gray levels along with being generated the examiner incorporates, Harshbarger Jr et al.,  US 5,351,201, which discloses test 
	
    PNG
    media_image6.png
    357
    299
    media_image6.png
    Greyscale

	
	The motivation to modify Marco with Harshbarger, provides the known ability to generate test images/video which include the necessary parameters that will/are to be test/calibrated which may include color and grey level patterns/images, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	b) the claimed displaying…is met by display 10 which can display video/moving images or still images (para 29), which captures (processes/generates the test images as disclosed) via camera/sensor 130. 

	d) 
	The examiner notes Marco does discloses indicating whether the display passes or not, but not explicitly generating a message. The incorporated Harshbarger does disclose such conventional feature 
	
    PNG
    media_image7.png
    92
    255
    media_image7.png
    Greyscale

	The motivation for modifying Marco with Harshbarger would provide the known benefit of indicating the result of the testing/calibration of the display, which would be useful/relevant information regarding the result of the test/calibration, thereby being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner also notes withdrawn claim 9 would be rejoined by including indicated allowable subject matter from at least claims 3 or 5.
The Prior Art of record does not disclose/teach/suggest all the limitations in the respective claims along with their combination into the rejected claims, thus being objected to (indicated allowable) over the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see references on attached form PTO-892.
US 20210176157 – applicant’s copending filed patent application, with identical disclosure (no continuity), however the claims are distinct from the current application. 
US 20070070254 – discloses that the test signals/patterns are selected based on the response of the selected standard for the device under test (see claims 1-2 of document). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.


/BRIAN P YENKE/Primary Examiner, Art Unit 2422